DETAILED ACTION
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Joseph Mencher on 07/27/2022.

EXAMINER’S AMENDMENT
The application has been amended as follows: 

1.	(Currently Amended) A software code testing system, comprising:
a test case database storing a plurality of test cases; and
a test case sub-engine that is coupled to the test case database and that is configured to:
run each of the plurality of test cases on a plurality of software code modules;
a software code coverage determination sub-engine that is configured to:
identify, based on the running of each of the plurality of test cases on the plurality of software code modules, a respective software code coverage for each at least one software code method included in each of the plurality of software code modules;
a test case/software code coverage mapping sub-engine that is configured to:
map the respective software code coverage for each of the at least one software code method included in each of the plurality of software code modules with the respective test case that was run on that software code module to provide a test case/software code coverage mapping; and
a test suite optimization sub-engine that is configured to:
characterize, as a Set Covered Problem having a Non-deterministic Polynomial-time hardness using the test case/software code coverage mapping, generation of s a maximum level of software code coverage of the software code methods included in the plurality of software code modules using a minimum number of the plurality of test cases; and
solve the Set Covered Problem having the Non-deterministic Polynomial-time hardness using a polynomial time Greedy approximate algorithm that is based on the test case/software code coverage mapping in order to generate the test suite that provides the maximum level of software code coverage of the software code methods using the minimum number of the plurality of test cases. 
2.	(Currently Amended) The system of claim 1, wherein the included in the plurality of software code modules provides for the testing of a maximum percentage of the software code methods included in the plurality of software code modules


3.	(Original) The system of claim 1, wherein software code coverage determination sub-engine is configured to:
inject at least one software code coverage hook element into each of the plurality of software code modules, wherein each of the at least one software code coverage hook element is configured to identify the respective software code coverage for each at least one software code method included in each of the plurality of software code modules.
4.	(Original) The system of claim 1, wherein the test case sub-engine is configured to:
run, subsequent to the generation of the test suite, each of the subset of the plurality of test cases included in the test suite on the plurality of software code modules.
5.	(Original) The system of claim 1, wherein the generating the test suite that includes the subset of the plurality of test cases includes:
identifying at least two of the plurality of test cases that are associated with software code coverage for a common software code method; and
including only one of the at least two of the plurality of test cases in the subset of the plurality of test cases included in the test suite.
6.	(Original) The system of claim 1, wherein the test case sub-engine is configured to:
generate a pass result or a fail result for each of the plurality of software code modules upon which a test case was run, and wherein the software code coverage determination sub-engine is configured to:
identify the respective software code coverage for each of the at least one software code method included in each of the plurality of software code modules associated with a pass result.
7.	(Currently Amended) An Information Handling System (IHS), comprising:
a processing system; and
a memory system that is coupled to the processing system and that includes instructions that, when executed by the processing system, cause the processing system to provide a software code testing engine that is configured to:
run each of a plurality of test cases on a plurality of software code modules;
identify, based on the running of each of the plurality of test cases on the plurality of software code modules, a respective software code coverage for each at least one software code method included in each of the plurality of software code modules;
map the respective software code coverage for each of the at least one software code method included in each of the plurality of software code modules with the respective test case that was run on that software code module to provide a test case/software code coverage mapping; and
characterize, as a Set Covered Problem having a Non-deterministic Polynomial-time hardness using the test case/software code coverage mapping, generation of s a maximum level of software code coverage of the software code methods included in the plurality of software code modules using a minimum number of the plurality of test cases; and
solve the Set Covered Problem having the Non-deterministic Polynomial-time hardness using a polynomial time Greedy approximate algorithm that is based on the test case/software code coverage mapping in order to generate the test suite that provides the maximum level of software code coverage of the software code methods using the minimum number of the plurality of test cases.
8.	(Currently Amended) The IHS of claim 7, wherein the included in the plurality of software code modules provides for the testing of a maximum percentage of the software code methods included in the plurality of software code modules


9.	(Original) The IHS of claim 7, wherein software code testing engine is configured to:
inject at least one software code coverage hook element into each of the plurality of software code modules, wherein each of the at least one software code coverage hook element is configured to identify the respective software code coverage for each at least one software code method included in each of the plurality of software code modules.
10.	(Original) The IHS of claim 7, wherein the software code testing engine is configured to:
run, subsequent to the generation of the test suite, each of the subset of the plurality of test cases included in the test suite on the plurality of software code modules.
11.	(Original) The IHS of claim 7, wherein the generating the test suite that includes the subset of the plurality of test cases includes:
identifying at least two of the plurality of test cases that are associated with software code coverage for a common software code method; and
including only one of the at least two of the plurality of test cases in the subset of the plurality of test cases included in the test suite.
12.	(Original) The IHS of claim 7, wherein the software code testing engine is configured to:
generate a pass result or a fail result for each of the plurality of software code modules upon which a test case was run; and
identify the respective software code coverage for each of the at least one software code method included in each of the plurality of software code modules associated with a pass result.
13.	(Original) The IHS of claim 7, wherein the software code testing engine is configured to:
identifying, via a network, the plurality of software code modules.
14.	(Currently Amended) A method for testing software code, comprising:
running, by a software code testing system, each of a plurality of test cases on a plurality of software code modules;
identifying, by the software code testing system based on the running of each of the plurality of test cases on the plurality of software code modules, a respective software code coverage for each at least one software code method included in each of the plurality of software code modules;
mapping, by the software code testing system, the respective software code coverage for each of the at least one software code method included in each of the plurality of software code modules with the respective test case that was run on that software code module to provide a test case/software code coverage mapping; and
characterizing, by the software code testing system as a Set Covered Problem having a Non-deterministic Polynomial-time hardness using the test case/software code coverage mapping, generation of plurality of test cases that were run on the plurality of software code modules and that provides a maximum level of software code coverage of the software code methods included in the plurality of software code modules using a minimum number of the plurality of test cases; and
solving, by the software code testing system, the Set Covered Problem having the Non-deterministic Polynomial-time hardness using a polynomial time Greedy approximate algorithm that is based on the test case/software code coverage mapping in order to generate the test suite that provides the maximum level of software code coverage of the software code methods using the minimum number of the plurality of test cases.
15.	(Currently Amended) The method of claim 14, wherein the  included in the plurality of software code modules provides for the testing of a maximum percentage of the software code methods included in the plurality of software code modules


16.	(Original) The method of claim 14, further comprising:
injecting, by the software code testing system, at least one software code coverage hook element into each of the plurality of software code modules, wherein each of the at least one software code coverage hook element is configured to identify the respective software code coverage for each at least one software code method included in each of the plurality of software code modules.
17.	(Original) The method of claim 14, further comprising:
running, by the software code testing system subsequent to the generation of the test suite, each of the subset of the plurality of test cases included in the test suite on the plurality of software code modules.
18.	(Original) The method of claim 14, wherein the generating the test suite that includes the subset of the plurality of test cases includes:
identifying at least two of the plurality of test cases that are associated with software code coverage for a common software code method; and
including only one of the at least two of the plurality of test cases in the subset of the plurality of test cases included in the test suite.
19.	(Original) The method of claim 14, further comprising:
generating, by the software code testing system, a pass result or a fail result for each of the plurality of software code modules upon which a test case was run; and
identifying, by the software code testing system, the respective software code coverage for each of the at least one software code method included in each of the plurality of software code modules associated with a pass result.
20.	(Original) The method of claim 14, further comprising:
identifying, by the software code testing system via a network, the plurality of software code modules.

Claim 1-20 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The prior arts cited do not teach characterizing, by the software code testing system as a Set Covered Problem having a Non-deterministic Polynomial-time hardness using the test case/software code coverage mapping, generation a test suite that includes a subset of the plurality of test cases that were run on the plurality of software code modules and that provides a maximum level of software code coverage of the software code methods included in the plurality of software code modules using a minimum number of the plurality of test cases; and solving, by the software code testing system, the Set Covered Problem having the Non-deterministic Polynomial-time hardness using a polynomial time Greedy approximate algorithm that is based on the test case/software code coverage mapping in order to generate the test suite that provides the maximum level of software code coverage of the software code methods using the minimum number of the plurality of test cases, whether viewed alone or in combination with one another.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LENIN PAULINO whose telephone number is (571)270-1734. The examiner can normally be reached Week 1: Mon-Thu 7:30am - 5:00pm Week 2: Mon-Thu 7:30am - 5:00pm and Fri 7:30am - 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on (571) 272-3721. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LENIN PAULINO/Examiner, Art Unit 2193                                                                                                                                                                                                        
/Chat C Do/Supervisory Patent Examiner, Art Unit 2193